F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                                      PUBLISH
                                                                            DEC 19 2000
                      UNITED STATES COURT OF APPEALS
                                                                        PATRICK FISHER
                                                                                Clerk
                                 TENTH CIRCUIT



 FEDERAL DEPOSIT INSURANCE
 CORPORATION, as successor to the
 RESOLUTION TRUST
 CORPORATION, as receiver for First
 American Savings Bank,

       Plaintiff - Appellant,
 v.
                                                          No. 99-2085
 BERNARD SCHUCHMANN,

       Defendant - Appellee,

 and

 TARA SCHUCHMANN,

       Defendant.


                    Appeal from the United States District Court
                          for the District of New Mexico
                              (D.C. No. CIV-93-1024)


F. Thomas Hecht, Hopkins & Sutter, Chicago, Illinois, (Claudette P. Miller, Hopkins &
Sutter, Chicago, Illinois; Ann S. DuRoss, Assistant General Counsel, Robert D.
McGillicuddy, Senior Counsel, and J. Scott Watson, Counsel, Federal Deposit Insurance
Corporation, Washington, DC, with him on the briefs) for the appellant.

Alice T. Lorenz, Miller, Stratvert & Torgerson, Albuquerque, New Mexico, (Douglas P.
Lobel and John M. Lambros, Kelley, Drye & Warren, LLP, Washington, DC, with him on
the brief) for the appellee.
Before ANDERSON, BRORBY and LUCERO, Circuit Judges.


LUCERO, Circuit Judge.



       Resolution Trust Corporation (“RTC”), succeeded by the Federal Deposit

Insurance Corporation (“FDIC”), brought suit against Bernard Schuchmann alleging state

common law claims for breach of fiduciary duty, gross negligence, and negligence for his

role in various transactions while chairman of the board and controlling shareholder of

First American Savings Bank (“First American”). Following trial, a jury entered a verdict

for Schuchmann on all claims. Appealing to us, FDIC primarily challenges several of the

court’s jury instructions and evidentiary rulings. We consider, inter alia, whether under

New Mexico law the district court abused its discretion in failing to instruct the jury that

the violation of federal regulations governing savings and loan institutions was negligent

as a matter of law. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm in

part, reverse in part, and remand to the district court for proceedings consistent with this

opinion.

                                              I

       In 1985, a group of Dallas investors led by Bernard Schuchmann acquired First

American, a state-chartered savings and loan association. First American converted to a

federally-chartered savings and loan in August 1986. At all relevant times the Federal


                                            -2-
Savings and Loan Insurance Company insured First American. First American’s

financial condition worsened, and it was put under the receivership of RTC.

       In 1993, RTC brought suit against Schuchmann, alleging state common law claims

of breach of fiduciary duty, gross negligence, and negligence for his role in various

transactions while chairman of the board and controlling shareholder of First American.1

By operation of law, in 1996 FDIC succeeded to the interests of RTC as receiver and was

substituted as plaintiff. See 12 U.S.C. § 1441a(m)(1).

       Three sets of transactions are at issue in this appeal: (1) a $1.8 million loan made

to Custer Road Investments in April 1985 (“Custer Road”) and subsequently modified;

(2) a $1.65 million loan to Omni Real Estate Investments in June 1985 (“Omni”); and (3)

the acquisition from 1985-1987 of a group of promissory notes collectively valued at

approximately $20 million from Intervest Mortgage Partners I and Intervest Equity

Partners (collectively “Intervest”).

       At trial, evidence of conflicts of interest, adverse domination, and statutory and

regulatory violations was presented to the jury. The jury found Schuchmann negligent as

to the Custer Road and Omni transactions but declined to award damages because of a

lack of proximate cause. The jury found against FDIC on the Intervest note acquisitions



       1
          This action originally named other officers and directors as defendants, but they
all settled prior to trial. The action also named Tara Schuchmann. After trial, the district
court granted her motion for judgment as a matter of law. FDIC does not appeal that
decision.

                                            -3-
and on the issues of gross negligence, breach of fiduciary duty, and adverse domination.

FDIC appeals.

                                               II

       We first address FDIC’s allegations of erroneous jury instructions. “We review

the district court’s decision to give a particular jury instruction for abuse of discretion and

consider the instructions as a whole de novo to determine whether they accurately

informed the jury of the governing law.” United States v. Cerrato-Reyes, 176 F.3d 1253,

1262 (10th Cir. 1999). “The instructions as a whole need not be flawless, but we must be

satisfied that, upon hearing the instructions, the jury understood the issues to be resolved

and its duty to resolve them.” Medlock v. Ortho Biotech, Inc., 164 F.3d 545, 552 (10th

Cir. 1999) (citing Brodie v. Gen. Chem. Corp., 112 F.3d 440, 442 (10th Cir. 1997)).

                                               A

       FDIC contends the district court “gutted” its case when the court refused to give

the jury its tendered instruction entitled “Conflicts of Interest.” Although a party “is

entitled to an instruction on his theory of the case if the instruction is a correct statement

of the law and if he has offered sufficient evidence for the jury to find in his favor, [i]t is

not error to refuse to give a requested instruction if the same subject matter is adequately

covered in the general instructions.” Cerrato-Reyes, 176 F.3d at 1262 (internal quotations

omitted); see also Woolard v. JLG Indus., Inc., 210 F.3d 1158, 1177 (10th Cir. 2000).

       The instruction proffered by FDIC stated:


                                              -4-
       [A] conflict of interest exists when an officer or director allows an
       institution to enter into a transaction such that the officer or director puts
       him or herself into a position in which a conflict may arise between the best
       interests of the Association and the officer’s or director’s personal loyalties
       or personal financial interest, whether direct or indirect.

(Appellant’s App. at 237.) It permitted a finding of liability if “the Schuchmanns caused

or allowed First American to enter into transactions whereby they placed themselves in a

position creating or which could lead to a conflict of interest.” (Id.) Similarly, FDIC’s

second proffered instruction stated that “federal regulations prohibit[] First American’s

directors from placing themselves in positions creating, or which could lead to, a conflict

of interest or even the appearance of a conflict of interest.” (Id. at 242.)

       As controlling authority for the instructions it proffered, FDIC cites 12 C.F.R.

§ 571.7(b) (1993), which states “each director, officer, or other affiliated person of a

savings association has a fundamental duty to avoid placing himself or herself in a

position which creates, or which leads to or could lead to, a conflict of interest or

appearance of a conflict of interest.” The Third Circuit conducted a detailed analysis of

the language and history of § 571.7(b) and concluded that it does not establish an

enforceable standard of care: “[T]he sweeping language of section 571.7(b) indicates it is

no more than a statement of policy that a director of a banking institution . . . should use

as a guide for personal conduct, not a rule whose violation triggers” liability. Seidman v.

OTS (In re Seidman), 37 F.3d 911, 932 (3d Cir. 1994). Relying on Seidman, appellee

argues that § 571.7(b) does not impose liability but was rather issued merely “as a caution


                                             -5-
against the risk that is added when an affiliated person . . . has a personal stake in a

business transaction his savings institution is considering, a risk inherent in self-dealing.”

Id. at 931 (citing First Nat’l Bank v. Smith, 610 F.2d 1258, 1265 (5th Cir. 1980)).

       The court in Seidman reasoned that “interpretive rules simply state what the

administrative agency thinks the statute means, and only remind affected parties of

existing duties[, whereas] . . . a substantive or legislative rule, pursuant to properly

delegated authority, has the force of law, and creates new law or imposes new rights or

duties.” Id., 37 F.3d at 931 (internal quotations omitted). We have also held that such a

policy statement is “a purely interpretive rule, unpromulgated under the Administrative

Procedure Act, see 5 U.S.C. § 553(b)(A), and added . . . to help clarify the meaning and

application of the various promulgated rules that follow it.” Headrick v. Rockwell Int’l

Corp., 24 F.3d 1272, 1282 (10th Cir. 1994) (citing Chrysler Corp. v. Brown, 441 U.S.

281, 301-04 (1979)) (further citation omitted). Consequently, although we are

sympathetic to the goals of § 571.7(b), we are bound by the earlier determination of our

Circuit that it does not carry the force of law, and we need not afford it any special

deference under Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467

U.S. 837 (1984). See Headrick, 24 F.3d at 1282.

       Turning to the district court’s instructions, we easily conclude that its fiduciary

duty instruction accurately stated the governing law. The trial court also adequately

addressed FDIC’s conflict of interest theory; it refused FDIC’s conflict of interest


                                             -6-
instructions and instead used an instruction entitled “Breach of Fiduciary Duties.” The

instruction directed the jury to find against defendant on this claim if plaintiff proved by a

preponderance of the evidence that defendant had breached its duty of care or duty of

loyalty. It defined the duty of care to require “defendant . . . to exercise the degree of care

that an ordinarily prudent and diligent director would exercise under similar

circumstances,” and defined the duty of loyalty to require defendant “to act with

undivided good faith and in the best interests of the institution” and to prohibit “self-

dealing.” (Appellant’s App. at 421.) This instruction is consistent with New Mexico law

under which a fiduciary breaches his duty of loyalty “by placing his interests above those

of the beneficiary.” See Kueffer v. Kueffer, 791 P.2d 461, 464 (N.M. 1990).2 While the

instruction does not employ FDIC’s preferred wording, it makes clear that defendant

could be held liable if he failed to act in the best interest of the bank or if he engaged in

self-dealing.




       2
          Additional legal authority cited by FDIC in its Reply Brief supports, rather than
undermines, the accuracy of the instructions given. See N.M. Stat. Ann. § 53-11-40.1(A)
(“A conflict of interest transaction is a transaction with the corporation in which a
director of the corporation has a direct or indirect interest.”); Gearhart Indus., Inc. v.
Smith Int’l, Inc., 741 F.2d 707, 719 (5th Cir. 1984) (“The duty of loyalty dictates that a
director must act in good faith and must not allow his personal interests to prevail over
the interests of the corporation.”). The instruction given addressed this legal authority,
prohibiting the defendant from involvement in any transaction that involved self-dealing
or would divide his loyalty to, or ability to act in the best interests of, the institution.

                                             -7-
                                              B

       The New Mexico Supreme Court has adopted the following test for determining

whether a negligence per se instruction is appropriate:

       (1) [T]here must be a statute which prescribes certain actions or defines a
       standard of conduct, either explicitly or implicitly, (2) the defendant must
       violate the statute, (3) the plaintiff must be in the class of persons sought to
       be protected by the statute, and (4) the harm or injury to the plaintiff must
       generally be of the type the legislature through the statute sought to
       prevent.

Archibeque v. Homrich, 543 P.2d 820, 825 (N.M. 1975). In Valdez v. Cillissen & Son,

Inc., 734 P.2d 1258, 1261 (N.M. 1987), the New Mexico Supreme Court added that a

violation of a statute could not provide the basis for negligence per se if so construing the

statutory violation “would be contrary to the clear intent of” the legislature. Like the

violation of a statute, “[v]iolation of a properly adopted and filed rule or regulation is

negligence per se.” Jaramillo v. Fisher Controls Co., Inc., 698 F.2d 887, 892 (N.M. Ct.

App. 1985) (citing Maestas v. Christmas, 321 P.2d 631 (N.M. 1958)).

       The FDIC contends that all three transactions at issue—the Custer Road loan, the

Omni loan, and the Intervest notes—violated federal and state statutes and regulations

designed to protect FDIC’s predecessor from the type of harm it suffered. With respect to

the Omni and Custer Road transactions, the jury found Schuchmann negligent, rendering

harmless any error in refusing to give the negligence per se instruction. Any error would

be harmless even though the jury went on to find that the negligence did not proximately

cause FDIC’s damages because “[o]nce negligence per se is found, the fact finders would

                                             -8-
still have to determine whether the negligence per se was the actual and proximate cause

of the accident.” Archibeque, 543 P.2d at 825 (citations omitted). FDIC urges that any

error is not harmless because “even the very unlikely possibility that a jury based its

verdict on erroneous instruction requires reversal.” (Appellant’s Reply Br. at 18.) FDIC

offers no authority, and we find none, suggesting there is any possibility the jury’s verdict

finding an absence of proximate cause would have been different if the jury had first

found Schuchmann’s actions breached a duty of care under a theory of negligence per se

instead of negligence.

       We thus focus our inquiry on whether the district court should have instructed the

jury on negligence per se with respect to the Intervest transaction and, if so, whether its

failure to do so requires reversal. FDIC’s proffered instruction would have directed the

jury to find Schuchmann had breached his duty of care if the jury found he “allowed or

caused First American to enter into transactions which violated these regulations or

laws,” including, in relevant part, “federal regulations limiting the type of notes which

First American could acquire.” (I Appellant’s App. at 234.) In support of that

instruction, FDIC cited 12 C.F.R. § 545.36(b)(2) (removed 1996), which requires a note

secured by raw land to have a maturity date of no more than three years, and 12 C.F.R. §

545.32(b)(2) (removed 1996), which requires at least semi-annual interest payments on




                                            -9-
notes secured by raw land.3 The district court refused the proffered instruction,

apparently because it did not believe the violation of a regulation, as opposed to a statute,

could constitute negligence per se. Instead, it instructed the jury that a violation of the

described regulations “may be considered . . . as evidence that . . . defendant was

negligent or failed to meet his fiduciary duties.” (I Appellant’s App. at 428.)

       Negligence per se is a state law claim governed here by the laws of New Mexico.

At first look, the basis for the district court’s decision not to instruct the jury on

negligence per se seems contrary to New Mexico law, which provides that a violation of a

regulation can constitute negligence per se. See Jaramillo, 698 F.2d at 892.

Schuchmann, however, defends the district court’s decision on two alternative grounds:

New Mexico law does not recognize violation of a federal law as negligence per se or,

more narrowly, it would not recognize a violation of the regulations at issue as negligence

per se because to do so would be contrary to the intent of Congress.




       3
          In its appellate briefs, FDIC also contends the Intervest notes impermissibly
extended maturity dates and delayed interest payments in violation of state regulations,
see N.M. S&L Regs. 83-7 (maturity date), 83-6 (interest payments), and were acquired
without critical documentation in violation of 12 C.F.R. § 563.17-1(c)(3) (financial
statements of borrowers) and 12 C.F.R. § 563.17-1(c)(3)(iii) (underwriting standards of
original lenders). Because those regulations were not cited to the district court in support
of the proffered instruction, however, we will not consider them on appeal. See Bledsoe
v. Garcia, 742 F.2d 1237, 1242 (10th Cir. 1984) (holding that any alleged error in the trial
court’s failure to instruct the jury as requested could not be considered on appeal where
the argument in favor of the instruction was not made before the district court).

                                             - 10 -
       Schuchmann’s argument that New Mexico law does not recognize violations of

federal regulations as negligence per se is unsupported by the case law. Valdez, the case

he cites in support of the proposition that violation of a federal statute, without more, does

not constitute a basis for finding negligence as a matter of law, simply does not establish

such a broad rule. Rather, Valdez held that “[t]o negate the defendant’s general standard

of care and impose negligence as a matter of law in a case such as this based upon an

OSHA violation, would affect . . . the common law . . . duties . . . or liabilities of

employers and would be contrary to the clear intent of Congress.” 734 P.2d at 1261

(internal quotations omitted) (emphasis added). Its holding, therefore, pertains to the

particular federal statute at issue—OSHA—not every federal statute.

       Turning to Schuchmann’s second argument, the New Mexico Supreme Court has

not addressed whether basing a claim of negligence per se on a violation of federal

regulations governing savings and loan institutions would be contrary to congressional

intent. In the absence of New Mexico law directly on point, we attempt to predict how

New Mexico’s highest court would rule. See Wood v. Eli Lilly & Co., 38 F.3d 510, 512

(10th Cir. 1994); see also Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). In

conducting our inquiry, we are free to consider all resources available, including

decisions of New Mexico courts, other state courts and federal courts, in addition to the

general weight and trend of authority. See Wood, 38 F.3d at 512; Farmers Alliance Mut.

Ins. Co. v. Bakke, 619 F.2d 885, 888 (10th Cir. 1980).


                                             - 11 -
       In support of its finding in Valdez that Congress did not intend to legislate

negligence as a matter of law for any violation of OSHA, the New Mexico Supreme

Court cited a section of OSHA that provides “[n]othing in this chapter shall be construed

to . . . diminish or affect in any other manner the common law or statutory rights, duties,

or liabilities of employers and employees.” 29 U.S.C. § 653(b)(4). Schuchmann does not

cite to, nor does our research reveal, such an explicit expression of intent regarding the

regulations at issue.4

       Alternatively, Schuchmann contends that Congress’s intent not to create a

negligence per se cause of action follows from 12 U.S.C. § 1730 (repealed 1989), which



       4
         FDIC cites numerous district courts for the proposition that claims of negligence
per se can be based on the violation of federal regulations governing savings and loans.
Several of these cases, however, rely on federal common law to support the conclusion
that a negligence per se action can be maintained based on such regulations. See RTC v.
Gladstone, 895 F. Supp. 356, 369-71 (D. Mass. 1995); RTC v. Heiserman, 839 F. Supp.
1457, 1465-66 (D. Colo. 1993); cf. RTC v. Hess, 820 F. Supp. 1359, 1367-68 (D. Utah
1995) (holding that the lack of an implied private right of action does not necessarily
preclude using regulations to establish the standard of care in a federal common law claim
for negligence per se). This approach has been squarely rejected by the Supreme Court in
Atherton v. FDIC, 519 U.S. 213, 217-26 (1997), in which the Court declined to develop a
federal common law governing the standard of care used to measure the legal propriety of
the conduct of the directors of a federally chartered savings and loan. See also
O’Melveny & Myers v. FDIC, 512 U.S. 79, 89 (1994). FDIC’s reliance on Federal
Savings & Loan Insurance Corp. v. Musacchio, 695 F. Supp. 1053, 1064-65 (N.D. Cal.
1988), is likewise misplaced because California’s negligence per se scheme differs
materially from New Mexico’s. See id. (holding that under California law, in which
negligence per se is permissive, not mandatory, a negligence per se claim could proceed
based on violations of several federal deposit and insurance statutes and regulations); see
also RTC v. Dean, 854 F. Supp. 626, 641 (D. Ariz. 1994) (rejecting Musacchio based on
the uniqueness of California’s negligence per se scheme).

                                           - 12 -
provides for enforcement of those regulations in administrative proceedings brought by

the Federal Home Loan Bank Board (“FHLBB”).5 Where the legislature has constructed

a regime for enforcement, permitting negligence per se claims to proceed “would be

engrafting an additional remedy the legislature did not provide.” Schwartzman, Inc. v.

Atchison, Topeka & Santa Fe Ry. Co., 857 F. Supp. 838, 850 (D. N.M. 1994); see also

Northwest Airlines, Inc. v. Transport Workers, 451 U.S. 77, 97 (1981) (“The presumption

that a remedy was deliberately omitted from a statute is strongest when [the legislature]

has enacted a comprehensive legislative scheme, including an integrated system of

procedures for enforcement.”).

       In RTC v. Dean, 854 F. Supp. 626 (D. Ariz. 1994), the court considered whether

violations of the same regulations at issue in this case established a claim for negligence

per se under Arizona state law and concluded, in accordance with other courts, that

violations of those federal regulations cannot establish a claim for negligence per se made

by a conservator of a federally insured, state-chartered savings and loan against the

association’s former director. Id. at 641 (citing other cases dismissing negligence per se

claims under state law based on violations of the federal regulations at issue in this case).

In reaching this conclusion, the court focused on the fact that the regulations at issue do




       5
         The Office of Thrift Supervision (“OTS”) replaced the FHLBB pursuant to the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (“FIRREA”),
effective August 9, 1989. See 12 U.S.C. §§ 1461, 1462a.

                                            - 13 -
not grant a private cause of action to the RTC.6 As the Eighth Circuit stated in Federal

Savings and Loan Insurance Corp. v. Capozzi, 855 F.2d 1319, 1325 (8th Cir. 1988),

vacated on other grounds, 490 U.S. 1062 (1989):

       [We] discern no congressional intent that the broad-based regulatory
       protections involved here grant a federal cause of action for damages to a
       federally insured, state-chartered thrift institution against its former
       directors. In the context of this type of institution, we believe these
       regulations are “forward-looking, not retrospective; [they] seek[] to forestall
       insolvency, not to provide recompense after it has occurred. In short, there
       is no basis in the language of [the regulations or promulgating statutes] for
       inferring that a civil cause of action for damages lay in favor of anyone.
       Touche Ross & Co. [v. Ash, 422 U.S. 560, 570-71 (1975)].

Because the regulations FDIC cites do not support a private right of action, FDIC

“through its assertions of a state law negligence per se claim . . . is attempting to impose

on the defendants a duty unknown in state law.” Dean, 854 F. Supp. at 643.

       In accordance with the well-reasoned decisions of other courts that have

considered whether violations of the regulations cited by FDIC, such as 12 C.F.R.

§ 543.36(b)(2), can support a state law claim for negligence per se, we conclude that the

New Mexico Supreme Court would agree that such regulations do not support a claim of

negligence per se under New Mexico law. Therefore, we hold that the district court did

not abuse its discretion in rejecting FDIC’s proposed negligence per se instruction.




       6
         The instant case is brought by FDIC, the successor to RTC, acting in the same
capacity as RTC acted in Dean.

                                            - 14 -
                                              C

       Under New Mexico law, lenders are prohibited in certain circumstances from

making a loan secured by property encumbered by liens. Contending that the district

court gave an incorrect instruction on the impact of New Mexico law prohibiting

subordinate lien lending with regard to the Omni loan, FDIC relies on N.M. Stat. Ann.

§ 58-10-39(F),7 which states in relevant part:

       In no event shall an association make a loan, purchase or sell a note or lien
       or enter into any participation transaction authorized by the savings and
       loan Act in violation of any regulation promulgated by the supervisor, and
       no association shall:
       ....
               F. [M]ake a real estate loan which is not secured by a first and
       prior lien upon the property described in the mortgage, deed of trust or other
       instrument creating or constituting the lien unless every prior lien of record
       thereon is owned by or subordinated to the association.

FDIC alleged that the Omni loan was secured by a fourth lien. Based on this statute,

FDIC proffered the following instruction:

                Until August of 1986, First American was a state-chartered savings
       and loan subject to New Mexico law. At the time, New Mexico law
       prohibited a New Mexico savings and loan from taking anything other than
       a first lien on any real property securing a loan.

              If you find that . . . Schuchmann[] allowed or caused First American
       to enter into the Omni Real Estate Investment loan in violation of this law,



       7
         In its appellate brief, FDIC also relies on N.M. Stat. Ann. § 58-10-36, which we
decline to consider because FDIC failed to cite this provision to the district court in
support of the proffered instruction. See Bledsoe, 742 F.2d at 1242.


                                            - 15 -
       then you must find [him] at fault and liable for any losses resulting from the
       Omni Real Estate Investment loan.

(I Appellant’s App. at 243.) Although the district court adopted the language of the first

paragraph, it declined to accept the rest of FDIC’s instruction, instead charging the jury:

       However, New Mexico law allowed the savings and loan supervisor to
       adopt regulations granting state-chartered savings and loan rights, powers,
       privileges and immunities in addition to those expressly provided by state
       law and also to grant exceptions to requirements of state law to the extent
       that those rights, powers, privileges, immunities and exceptions were
       possessed by federally-chartered institutions. During the time of the
       transactions at issue in this case, the savings and loan supervisor provided
       an exception to the requirement of first liens, allowing institutions such as
       First American to make loans secured by subordinate liens, during the time
       of the transactions at issue in this case.

(Id. at 426-27.)

       The authority of the savings and loan supervisor to adopt regulations derives from

N.M. Stat. Ann. § 58-10-50, which provides that “in addition to the rights, powers,

privileges, immunities and exceptions provided by the Savings and Loan Act, such

additional rights, powers, privileges, immunities and exceptions” may be “grant[ed],

extend[ed], and provide[d] for by regulations promulgated by” the savings and loan

supervisor, “[n]otwithstanding any other provision of the Savings and Loan Act.” One

such regulation, in effect during the time of the Omni loan transaction, allowed savings

and loan associations to extend a loan secured by encumbered property as long as “the

unpaid amount . . . of all recorded loans secured by prior mortgages, liens or other

encumbrances on the security property that would have priority over the association’s lien


                                           - 16 -
. . . does not exceed the applicable maximum loan-to-value ratio limitations prescribed in

[this regulation].” N.M. S&L Reg. 83-6(d)(4).

       The district court properly instructed the jury that there was an exception to the

first lien requirement. However, because the court did not inform the jury of the

conditions of that exception, we simply can not find “upon hearing the instructions, the

jury understood the issues to be resolved and its duty to resolve them.” Medlock, 164

F.3d at 552 (citing Brodie, 112 F.3d at 442). The trial court’s failure to define the

exception could only lead the jury to conclude the court had determined the exception to

the requirement of first liens was applicable or to speculate as to whether it was. Neither

alternative is acceptable. This failure is not harmless because there is insufficient

evidence in the record to determine whether the Omni loan met the exception to the first

lien rule, i.e., to determine whether the unpaid amount of the loans secured by the

previous liens exceeded the applicable maximum loan-to-value ratio limitations.

Accordingly, we reverse the district court’s judgment with regard to the Omni loan

transaction and remand for further proceedings.8




       8
         Wholesale reversal on the Omni loan transaction is necessary because we are
unable to speculate as to how a proper instruction would have affected the jury’s findings
with regard to the issues of gross negligence, breach of fiduciary duties, proximate cause
and damages.

                                            - 17 -
                                               D

       The New Mexico Supreme Court has adopted the following formulation of the

business judgment rule:

       If in the course of management, directors arrive at a decision, within the
       corporation’s powers (inter vires) [sic] and their authority, for which there
       is a reasonable basis, and they act in good faith, as the result of their
       independent discretion and judgment, and uninfluenced by any
       consideration other than what they honestly believe to be the best interests
       of the corporation, a court will not interfere with internal management and
       substitute its judgment for that of the directors to enjoin or set aside the
       transaction or to surcharge the directors for any resulting loss.

Whites v. Bane Co., 866 P.2d 339, 343 (N.M. 1993) (quoting Dilaconi v. New Cal Corp.,

643 P.2d 1234, 1240 (N.M. Ct. App. 1982)) (further citations omitted); see also N.M.

Stat. Ann. § 53-11-35(B) (prohibiting imposition of liability on a director who acts “in

good faith, in a manner the director believes to be in or not opposed to the best interests

of the corporation, and with such care as an ordinarily prudent person would use under

similar circumstances in a like position”). Consistent with New Mexico law, the district

court instructed the jury that directors must “arrive at their decisions, within the

corporation’s powers and their authority, with a reasonable basis, and while acting in

good faith, as the result of their independent discretion and judgment, and uninfluenced

by any consideration other than what they honestly believe to be the best interests of the

corporation.” (I Appellant’s App. at 423.)

       Despite the congruence of the instructions and the applicable law, FDIC contends

the instructions failed to describe the “exceptions” to the business judgment rule and the

                                             - 18 -
effect of those exceptions on the burden of proof. (Appellant’s Br. at 47.) The so-called

exceptions identified by the FDIC in its proffered instruction, however, are no more than

a negative formulation of the affirmative duties described by the rule. For example, the

proffered instructions state that the business judgment rule does not apply if directors

“have not acted in good faith,” (I Appellant’s App. at 249), while the instructions given

state that the rule requires directors to “act[] in good faith,” (id. at 423). Similarly,

contrary to FDIC’s assertion, the instructions adequately informed the jury that the

business judgment rule does not apply if a conflict of interest tainted the decision in

question. The instructions so informed the jury by stating that directors’ decisions are to

be “uninfluenced by any consideration other than what they honestly believe to be the

best interests of the corporation.” (Id. at 423.)

       The district court instructed the jury that the burden of proof was on plaintiff to

prove every element of its case by a preponderance of the evidence. FDIC argues “it is

. . . well-established that when the business judgment rule does not apply to a transaction,

the burden of proof is on the director ‘to show that the action under fire is fair to the

corporation.’” (Appellant’s Br. at 49 (quoting Gearhart, 741 F.2d at 720).) Appellant

does not cite New Mexico case law in support of this purportedly “well-established”

burden shifting rule. Moreover, our review of what little New Mexico law exists on the

business judgment rule reveals that the burden shifting rule is far from “well-established.”




                                             - 19 -
Under these circumstances, we cannot conclude the district court abused its discretion in

declining to give a burden-shifting instruction.

                                              E

       Adverse domination is an equitable theory for tolling the statute of limitations

applicable to claims of negligence like those involved in the instant case. The district

court instructed the jury as follows:

       In order to prove “adverse domination” the plaintiff must establish that, for
       a [specified period of time], there was no one with knowledge of facts
       giving rise to possible liability who could or would have induced First
       American to bring a lawsuit. To do this the plaintiff must show that the
       defendant had full, complete, and exclusive control of the institution and
       negate the possibility that any informed director or shareholder could have
       induced the corporation to institute a lawsuit.

(I Appellant’s App. at 425-26.) FDIC contends the instruction misstates the law because

under Farmers & Merchants National Bank v. Bryan, 902 F.2d 1520, 1523 (10th Cir.

1990), a plaintiff “may also demonstrate adverse domination by proving that an informed

director, though capable of suing, would not do so.” See also FDIC v. Appling, 992 F.2d

1109, 1115 (10th Cir. 1993). Acknowledging that the first sentence of the quoted portion

of the instruction permitted the jury to apply the doctrine if it found there was no one

“who could have or would have” brought suit, FDIC insists that the failure to include the

“would have” element in the second quoted sentence requires reversal.9


       9
          FDIC also contends the district court erred in refusing to provide its tendered
instruction informing the jury that negligent acts related to the Custer Road and Omni
                                                                                (continued...)

                                            - 20 -
       In response, Schuchmann contends that state, not federal, principles of equitable

tolling apply. Although Bryan, 902 F.2d at 1522, which involved similar claims, held that

federal common law governs the question whether a state statute of limitations is

equitably tolled, Schuchmann argues that holding is of dubious continuing validity. See

FDIC v. Dawson, 4 F.3d 1303, 1307-09 (5th Cir. 1993) (disagreeing with Bryan); see also

RTC. v. Scaletty, 891 P.2d 1110, 1114 (Kan. 1995) (holding that “[s]tate law . . .

determines when state law claims accrued and whether they expired before the RTC took

over.”); cf. FDIC v. UMIC, Inc., 136 F.3d 1375, 1380 (10th Cir. 1998) (applying

Oklahoma law of equitable tolling to a claim of breach of fiduciary duty brought by

FDIC); FDIC v. Regier Carr & Monroe, 996 F.2d 222, 225 (10th Cir. 1993) (“[T]he

limitation period of FIRREA may not apply retroactively to revive a claim that is already

barred by a state statute of limitations.” (citations omitted)).



       9
         (...continued)
transactions occurring within the limitations period—i.e., restructuring and
forgiveness—could form an independent basis for liability. Although FDIC asserts it
tendered an instruction to that effect, it provides no citation to the record indicating where
that instruction can be found. Nor does FDIC cite a single case in support of its position
that each act in the course of a single transaction can form an independent basis for a
claim of negligence for purposes of accrual of the limitations period. Despite the fact that
it is appellant’s task to provide citations to the record, we conducted an independent
search for the alleged proffered jury instruction to no avail. We therefore do not address
this contention. See SEC v. Thomas, 965 F.2d 825, 827 (10th Cir. 1992) (holding that in
the absence of essential references to the record in a party’s brief, this Court will not “sift
through” the record to support claimant’s arguments) (citations omitted); Phillips v.
Calhoun, 956 F.2d 949, 953 (10th Cir. 1992) (holding that a party must support its
argument with legal authority).

                                             - 21 -
       We need not, however, resolve the question of whether Bryan remains good law.

Assuming, as FDIC urges, that Bryan sets forth the applicable formulation of the doctrine

of adverse domination, the instructions given accurately informed the jury of the

governing law. Although the instruction would have better conveyed the Bryan standard

had the second quoted sentence required FDIC to “negate the possibility that any

informed director or shareholder would or could have induced the corporation to institute

a lawsuit,” we find that omission inconsequential. That is because, as noted, the actual

language of the preceding sentence permitted the jury to find adverse domination if no

one “could or would have induced First American to bring a lawsuit.” (I Appellant’s

App. at 425-26.) Moreover, assuming the omission amounts to error, any such error was

harmless given that the jury found Schuchmann’s negligent conduct with respect to the

Omni and Custer Road transactions was not the proximate cause of FDIC’s injuries.10

                                             III

       FDIC also assigns error to a variety of evidentiary rulings. For the most part, the

presentation of those issues is too deficient to permit review because they are raised in

what can only be described as a haphazard manner. The first set of excluded documents

purportedly establishes that Cruce helped Schuchmann obtain a loan for the purchase of a

home. Although FDIC alleges the documents were relevant, and therefore admissible,



       10
           The applicability of the doctrine of adverse domination was irrelevant to the
Intervest transaction.

                                           - 22 -
because they support its theory that Schuchmann released Cruce from his guarantee on a

loan in return for helping with the home loan, it fails to cite a single legal authority

supporting its contention. Thus, the argument fails. See Phillips v. Calhoun, 956 F.2d

949, 953 (10th Cir. 1992). Moreover, any purported error is harmless given FDIC’s

concession that other evidence of the home-loan transaction was introduced at trial. Next,

FDIC contends the district court erroneously excluded other documents involving loans

made by First American to Cruce and the personal relationships among Neary, Cruce, and

Tara Schuchmann. Because FDIC fails to identify where in the record it objected to the

district court’s ruling excluding that evidence, and because our own review of the record

reveals that FDIC did not in fact object to the ruling, we are unable to consider these

contentions. See Lopez v. Behles (In re Am. Ready Mix, Inc.), 14 F.3d 1497, 1502 (10th

Cir. 1994); see also Fed R. Evid. 103(a)(2); 10th Cir. R. 28.2(C)(3)(a) (“Briefs must cite

the precise reference in the record where a required objection was made and ruled on, if

the appeal is based on . . . a failure to admit or exclude evidence.”).11 Equally devoid of

citation to legal authority is FDIC’s contention that the district court erred by denying its

motion for directed evidentiary findings as a sanction for Schuchmann’s failure to timely

disclose requested documents. We again decline to speculate as to the possible legal



       11
           The record in this case was voluminous and the FDIC has failed more than once
in its brief to properly direct us to the relevant portion of the record. It is worth
emphasizing that “[j]udges are not like pigs, hunting for truffles buried in briefs.” Gross
v. Burggraf Constr. Co., 53 F.3d 1531, 1546 (10th Cir. 1995) (further citation omitted).

                                             - 23 -
basis for this assignment of error. See Phillips, 956 F.2d at 953. In any event, we find

that the district court’s response to Schuchmann’s failure to timely comply with the

court’s discovery orders, i.e., an award of costs, attorney’s fees and time to redepose

Schuchmann, was sufficient.

       FDIC does support one of its evidentiary arguments with citations to legal

authority—the argument that the district court improperly instructed the jury that it could

only consider reports prepared by federal examiners for the limited purpose of showing

First American’s directors had notice of the regulators’ criticisms. We review evidentiary

rulings limiting the scope of the evidence presented only to determine if the trial court

abused its discretion. See Messina v. Kroblin Trans. Sys., Inc., 903 F.2d 1306, 1310

(10th Cir. 1990). Relying on Bryan, 902 F.2d at 1523-24, FDIC asserts the jury should

have been permitted to consider the reports for all purposes, most importantly as

substantive evidence of wrongdoing. In Bryan, we held the district court had properly

admitted similar examination reports under the public records exception to the hearsay

rule, noting in particular “their probative value on, inter alia, the issue of the outside

directors’ knowledge.” Id. at 1524. Given that the limiting instructions in the instant case

permitted the jury to consider this evidence for substantially the same purpose, we

conclude the district court did not abuse its discretion.

                                              IV




                                             - 24 -
       The final argument FDIC raises on appeal is that the jury’s verdict with respect to

breach of fiduciary duty, proximate cause, and adverse domination is against the weight

of the evidence. It is well-established that “for a litigant to receive appellate review of a

jury verdict for want of sufficient evidence, he must first have moved for a directed

verdict before submitting the issue to the jury.” Koch v. City of Hutchinson, 814 F.2d

1489, 1496 (10th Cir. 1987); see also Cone v. W. Va. Pulp & Paper Co., 330 U.S. 212,

217 (1947); cf. Fed. R. Civ. P. 50(a) (setting forth the standard for entering judgment as a

matter of law prior to submission of the case to the jury). Because FDIC once again fails

to cite to the portion of the record containing its Rule 50(a) motion, the issue is waived.

See Cone, 330 U.S. at 217; see also 10th Cir. R. 10.3(C)(5); 10th Cir. R. 28.2(C)(3)(c).

Moreover, although FDIC has graciously included in the record its motion for a new trial

and to alter or amend the judgment, which is based in part on the alleged insufficiency of

the evidence, “[a] party may not circumvent Rule 50(a) by raising for the first time in a

post-trial motion issues not raised in an earlier motion for directed verdict.” United Int’l

Holdings, Inc. v. Wharf (Holdings) Ltd., 210 F.3d 1207, 1228 (10th Cir. 2000) (citing

FDIC v. United Pac. Ins. Co., 20 F.3d 1070, 1076 (10th Cir. 1994)). In our own review

of the record, we could not find a motion by FDIC for a directed verdict. FDIC’s “failure

to move for a directed verdict on this issue bars us from considering whether the district

court erred in denying” its motion for new trial and to alter or amend the judgment.




                                            - 25 -
Union Pac. Ins. Co., 20 F.3d at 1076 (citing Trujillo v. Goodman, 825 F.2d 1453, 1455

(10th Cir. 1987)).

                                           V

       The judgment of the district court is REVERSED with regard to the Omni loan

transaction. In all other respects, the district court’s judgment is AFFIRMED. We

REMAND to the district court for proceedings consistent with this opinion.




                                         - 26 -